


Exhibit (10)(iii)40

CH ENERGY GROUP, INC
SHORT-TERM INCENTIVE PLAN

          1.          Purpose. The purpose of this Short-Term Incentive Plan
(this “STI Plan”) is to reward designated executives of CH Energy Group, Inc.
(the “Company”) and its Subsidiaries for the achievement of each year’s business
plan objectives and individual performance goals in a manner consistent with the
Company’s strategy of achieving long-term shareholder value.

          2.          Definitions. The following capitalized words as used in
this STI Plan shall have the following meanings:

                       “Award Opportunity” means a cash award opportunity
established under the STI Plan for a Participant by the Committee pursuant to
such terms, conditions, restrictions and/or limitations, if any, as the
Committee may establish.

                       “Board” means the Board of Directors of the Company.

                       “Chief Executive Officer” means the Chief Executive
Officer of the Company.

                       “Code” means the Internal Revenue Code of 1986, as
amended.

                       “Committee” means the Compensation Committee of the
Board.

                       “Company” has the meaning given such term in Section 1 of
this STI Plan.

                       “Employee” means any person employed by the Company or
its Subsidiaries, whether such Employee is so employed at the time the STI Plan
is adopted or becomes so employed subsequent to the adoption of the STI Plan.

                       “Participant” means, as to any Performance Period, any
Employee who is selected by the Committee to be eligible to participate in the
STI Plan for that Performance Period, as provided herein.

                       “Payout Formula” means the formula established by the
Committee for determining Award Opportunities for a Performance Period based on
the level of achievement of the Performance Objectives for the Performance
Period.

                       “Performance Objectives” means the measurable or
subjective performance objective or objectives established pursuant to this STI
Plan for Participants who have received Award Opportunities. Performance
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or of a
Subsidiary, division, business unit, department, region or function within the
Company or

--------------------------------------------------------------------------------




Subsidiary in which the Participant is employed. The Performance Objectives may
be made relative to the performance of other corporations or entities.

                       “Performance Period” means the Company’s fiscal year or
such other period as determined by the Committee in its discretion.

                       “STI Plan” means this CH Energy Group, Inc. Short-Term
Incentive Plan, as amended from time to time.

                       “Subsidiary” means a corporation, company or other entity
(i) more than 50 percent of whose outstanding shares or securities (representing
the right to vote for the election of directors or other managing authority)
are, or (ii) which does not have outstanding shares or securities (as may be the
case in a partnership, joint venture or unincorporated association), but more
than 50 percent of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

          3.          Administration. The Committee shall be responsible for
administration of the STI Plan. The Committee, by majority action, is authorized
to interpret the STI Plan, to prescribe, amend, and rescind regulations relating
to the STI Plan, to provide for conditions and assurances deemed necessary or
advisable to protect the interests of the Company and its Subsidiaries, and to
make all other determinations necessary or advisable for the administration of
the STI Plan, but only to the extent not contrary to the express provisions of
the STI Plan. Determinations, interpretations, or other actions made or taken by
the Committee pursuant to the provisions of the STI Plan shall be final, binding
and conclusive for all purposes and upon all Participants. No member of the
Committee shall be liable for any such action or determination made in good
faith. The Board (acting solely by the independent directors as identified under
the applicable exchange listing standards) may perform any function of the
Committee hereunder, in which case the term “Committee” shall refer to the
Board.

          4.          Eligibility. The Committee, in its sole discretion, shall
determine which Employees will be eligible to participate in the STI Plan for
any given Performance Period. When making this determination, the Committee
shall consider the recommendations of the Chief Executive Officer. Eligible
Participants shall be designated by the Committee either before or within 90
days following the beginning of the Performance Period. An Employee who is a
Participant for a given Performance Period is neither guaranteed nor assured of
being selected for participation in any subsequent Performance Period.

          5.          Award Opportunities

                       a.          No later than the first 90 days following the
beginning of each Performance Period, the Committee shall establish the Award
Opportunity for each Participant, including the applicable Performance
Objectives and Payout Formula. Each Performance Objective will be weighted by
the Committee to reflect its relative importance to the Company in the
applicable Performance Period. The Payout Formulas, Performance Objectives and
weighting of the Performance Objectives need not be uniform with respect to any
or all Participants. The

2

--------------------------------------------------------------------------------




Committee shall consider the recommendations of the Chief Executive Officer in
determining the applicable Payout Formulas, Performance Objectives or weighting
of the Performance Objectives with respect to Participants other than the Chief
Executive Officer. The Committee may also establish Award Opportunities for
newly hired or newly promoted employees without compliance with such timing and
other limitations as provided herein, which Award Opportunities may be based on
performance during less than the full Performance Period and may be pro rated in
the discretion of the Committee.

                       b.          Participants must achieve the Performance
Objectives established by the Committee in order to receive payment of an Award
Opportunity under the STI Plan. However, the Committee may determine that only a
threshold level relating to a Performance Objective must be achieved for Award
Opportunities to be paid under the STI Plan. Similarly, the Committee may
establish a minimum threshold performance level, a maximum performance level,
and one or more intermediate performance levels or ranges, with target award
levels or ranges that will correspond to the respective performance levels or
ranges included in the Payout Formula.

                       c.          The Committee may in its sole discretion
modify the Payout Formulas, Performance Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable (i) to reflect a change in the business, operations,
corporate structure or capital structure of the Company or its Subsidiaries, the
manner in which it conducts its business, or other events or circumstances or
(ii) in the event that a Participant’s responsibilities materially change during
a Performance Period or the Participant is transferred to a position that is not
designated or eligible to participate in the STI Plan.

          6.          Determination of Award Opportunities. Within the first 60
days following the end of each Performance Period, the Committee shall determine
in writing whether and to what extent the Performance Objectives with respect to
each Participant for the applicable Performance Period have been achieved and,
if such Performance Objectives have been achieved, to approve actual payment of
each Award Opportunity under the STI Plan pursuant to the applicable Payout
Formulas. The Committee shall consider the recommendations of the Chief
Executive Officer when determining whether the Performance Objectives have been
achieved with respect to Participants other than the Chief Executive Officer. In
the event a Participant terminates employment with the Company and its
Subsidiaries for any reason prior to the last day of the Performance Period, the
Participant shall not be entitled to payment of an Award Opportunity with
respect to that Performance Period; provided that in the case of termination of
employment by reason of death, disability or normal or early retirement, or in
the case of other special circumstances, the Committee may, in it sole
discretion, pay all or any portion of the Award Opportunity to the Participant
(or to the Participant’s estate in the event of his or her death) as the
Committee deems appropriate and equitable.

          7.          Payment of Award Opportunities. If earned, an Award
Opportunity of a Participant for a particular Performance Period shall be paid
in cash after the end of the Performance Period, but in no event later than
two-and-one-half months after the end of the Performance Period. Notwithstanding
the foregoing, a Participant may elect to defer receipt of

3

--------------------------------------------------------------------------------




payment of an Award Opportunity in accordance with the terms and subject to the
conditions of the Directors and Executives Deferred Compensation Plan (or any
successor plan).

          8.          Tax Withholding. The Company and its Subsidiaries shall
have the right to deduct from all payments made to any person under the STI Plan
any federal, state, local, foreign or other taxes which, in the opinion of the
Company and its Subsidiaries, are required to be withheld with respect to such
payments.

          9.          No Employment Contract. Nothing contained in this STI Plan
shall confer upon a Participant any right with respect to continuance of
employment by the Company and its Subsidiaries, nor limit or affect in any
manner the right of the Company and its Subsidiaries to terminate the employment
or adjust the compensation of a Participant. For purposes of the STI Plan, the
transfer of employment of a Participant between the Company and any one of its
Subsidiaries (or between Subsidiaries) shall not be deemed a termination of the
Participant’s employment.

          10.        Transferability. No right or benefit under this STI Plan
will be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge such right or benefit will be void. No such right or
benefit will in any manner be liable for or subject to the debts, liabilities,
or torts of a Participant.

          11.        Successors. All obligations of the Company under the STI
Plan shall be binding on any successor to the Company, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business or
assets of the Company.

          12.        Governing Law. The STI Plan and all Award Opportunities
shall be construed in accordance with and governed by the laws of the State of
New York, but without regard to its conflict of law provisions.

          13.        Amendment or Termination. The Board reserves the right, at
any time, to amend, suspend or terminate the STI Plan, in whole or in part, in
any manner, and for any reason, and without the consent of any Participant,
Eligible Employee or other person; provided, that no such amendment, suspension
or termination shall adversely affect the payment of any amount for a
Performance Period ending prior to the action of the Board amending, suspending
or terminating the STI Plan.

          14.        Participation by Employees of Subsidiaries. Any Subsidiary
may, by action of its board of directors or equivalent governing body and with
the consent of the Board, adopt the STI Plan; provided that the Board may waive
the requirement that such board of directors or equivalent governing body effect
such adoption. By its adoption of or participation in the STI Plan, the adopting
Subsidiary shall be deemed to appoint the Company its exclusive agent to
exercise on its behalf all of the power and authority conferred by the STI Plan
upon the Company and accept the delegation to the Committee of all the power and
authority conferred upon it by the STI Plan. The authority of the Company to act
as such agent shall continue until

4

--------------------------------------------------------------------------------




the STI Plan is terminated as to the participating Subsidiary. An Award
Opportunity of a Participant employed by a participating Subsidiary shall be
paid in accordance with the STI Plan solely by that Subsidiary, unless the Board
otherwise determines that the Company shall be responsible for payment. Each
Award Opportunity that may become payable under the STI Plan shall be paid
solely from the general assets of the Company or the Subsidiary responsible for
payment thereof. Nothing in this STI Plan shall be construed to create a trust
or to establish or evidence any Participant’s claim of any right to payment of
an Award Opportunity other than as an unsecured general creditor with respect to
any payment to which he or she may be entitled.

          IN WITNESS WHEREOF, CH Energy Group, Inc. has caused this STI Plan to
be executed by its duly authorized officer on this 1st day of January, 2008.

 

 

 

 

 

CH ENERGY GROUP, INC.

 

 

 

 

 

By:

/s/ Steven V. Lant

 

 

 

--------------------------------------------------------------------------------

 

 

 

Steven V. Lant, Chairman, President and

 

 

 

Chief Executive Officer of

 

 

 

CH Energy Group, Inc.

 

5

--------------------------------------------------------------------------------